DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claimed subject matter of claim 17 seems to have a benefit claim to 62/987,842 filed on 3/10/2020.  The effective filing date of the claimed invention is 3/10/2020.
Election/Restrictions
Applicant’s election without traverse of Group III (claims 17-24) in the reply filed on 2/18/2021 is acknowledged.  Applicant incorrectly identified claims 6, 13, and 27 as belonging to the elected group.
Claims 1-16 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2021.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 18-21 are objected to because of the following informalities:
There is no period at the end of claim 18.
On line 1 of claim 19, “the knob” should read “the knob portion” to provide proper antecedent basis.
On line 4 of claim 19, “the knob” should read “the knob portion” to provide proper antecedent basis.
On line 1 of claim 20, “the knob” should read “the knob portion” to provide proper antecedent basis.
On line 3 of claim 20, “the knob” should read “the knob portion” to provide proper antecedent basis.
On line 8 of claim 21, “the knob” should read “the knob portion” to provide proper antecedent basis.
On line 16 of claim 21, “the knob” should read “the knob portion” to provide proper antecedent basis.
On line 15 of claim 21, “the connector” should read “the cartridge connector” to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In regard to claim 21, it is unclear if the “fluid outlet” recited on line 13 is the same “fluid outlet” of claim 17.  Furthermore, it is unclear if the “fluid outlet” recited on line 13 is the same “fluid outlet” of line 3 of claim 21.  For the purposes of this action, either interpretation can be applied.  The examiner suggests using phrases such as “the fluid outlet of the knob portion”, “the fluid outlet of the projection”, etc. to clearly indicate which outlet is being referenced.
In further regard to claim 21, there is no antecedent basis for “the fluid outlet of the body” on lines 5-6.  It appears the applicant might be referencing the “fluid outlet of the projection”.
In further regard to claim 21, there is no antecedent basis for “the body outlet” on lines 18-19.  It appears the applicant might be referencing the previously recited fluid outlet.
In further regard to claim 21, there is no antecedent basis for “the knob inlet” on line 19.  It appears the applicant might be referencing the previously recited fluid inlet.
The examiner suggest using consistent terminology throughout the claims to avoid clarity issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damiano et al. (US 2019/0344009; hereafter Damiano).
In regard to claim 17, Damiano discloses a cartridge connector (2000) comprising: a body (2010/2030) comprising: a needle (316); a lower surface portion extending circumferentially outwardly from the needle (see annotated drawing below), the lower surface comprising a bowl-shaped concavity and a surrounding lip, wherein the needle protrudes out of and extends away from the bowl-shaped concavity (see annotated drawing below); a shroud (portion of 2010 including relief slits 2036; see annotated drawing below) extending axially away from a circumference of the lower surface portion and configured to receive and fit over a portion of a first medicament cartridge (530) that is configured to hold a first medicament (note: the medicament cartridge is functionally recited); and wherein the lower surface portion is located within the shroud (see annotated drawing below); wherein the needle extends axially from the lower surface portion and within the shroud (see annotated drawing below); a knob portion (2030) comprising a fluid outlet (opening providing entrance for tube 301; alternatively could be interpreted as tube 301) configured to deliver the medicament to a position outside the cartridge connector; and wherein the cartridge connector is configured to engage a first pump receptacle of an infusion pump (see par. [0088]-[0089].

    PNG
    media_image1.png
    754
    1012
    media_image1.png
    Greyscale




In regard to claim 18, Damiano discloses wherein the lower surface portion of the body is configured to contact a cap of the first medicament cartridge when the first medicament cartridge is inserted into the cartridge connector within the shroud (the shroud includes an open end and interior space to accommodate a cap of a first medicament cartridge and can therefore perform this functional limitation).
In regard to claim 20, Damiano discloses wherein the knob comprises a lower side (see annotated drawing above) extending circumferentially from the shroud of the 
In regard to claim 22, Damiano discloses wherein the shroud comprises one or more (claim only requires one or more of the snap arm, detent, lug) of a snap arm (arms formed by relief slits 2036/2066; see par. [0098]) configured to engage the cap of the first medicament cartridge, a detent (2018) configured to engage a corresponding detent track in the first receptacle of the infusion pump, and a lug (other of 2018) configured to engage a corresponding lug track in the first receptacle of the infusion pump.
In regard to claim 23, Damiano discloses wherein the cartridge connector is configured to not engage a second medicament cartridge (see par. [0088]-[0089] and [0093]; examiner also notes that second medicament cartridge is not positively recited).
In regard to claim 24, Damiano discloses wherein the cartridge connector is configured to not engage a second pump receptacle of the infusion pump (see par. [0088]-[0089] and [0093]; examiner also notes that second pump receptacle is not positively recited).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Damiano in view of McConnell et al. (US 7,628,772; hereafter McConnell).
Damiano discloses all of the limitations recited in claim 17 but fails to expressly disclose wherein the knob comprises a perimeter having a flattened portion and wherein, once inserted into the first pump receptacle, the cartridge connector is configured to be positioned within the first pump receptacle using a quarter turn that aligns the flattened portion of the perimeter of the knob with a coinciding flat surface of the infusion pump to indicate to a user that the cartridge connector is correctly positioned in the infusion pump.  The examiner notes that the italicized language is interpreted as functional limitations and is not given much patentable weight.  The pump receptacle and infusion pump are functionally recited and therefore the finger indents of (2030) could be used to align with a corresponding feature of an infusion pump.  The examiner is interpreting that Damiano fails to teach the recited flattened portion.
McConnell disclose an analogous cartridge connector (2,4) for attaching to a reservoir (1) in a pump housing (30).  The cap portion (4) can be considered a knob and clearly includes a flattened knob portion (see fin-like projection connecting to tube 5 in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Damiano with the flattened portion of McConnell as substituting equivalents (grip means) to provide a predictable result (providing grip area to twist connector) is considered well within the skill of the ordinary artisan. 
Art Rejection over Claim 21
	There is no art rejection over claim 21 but the claim cannot be indicated as allowable at this time due to the numerous 112 deficiencies.  Examiner will reconsider the claim in view of the art if the 112 deficiencies are cured.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783